Supreme Court of Florida
                                  ____________

                                  No. SC17-499
                                  ____________

                       PRESSLEY BERNARD ALSTON,
                                Appellant,

                                        vs.

                             STATE OF FLORIDA,
                                  Appellee.

                                  ____________

                                  No. SC17-983
                                  ____________

                       PRESSLEY BERNARD ALSTON,
                                Petitioner,

                                        vs.

                             JULIE L. JONES, etc.,
                                 Respondent.

                                [January 22, 2018]

PER CURIAM.

      Pressley Bernard Alston appeals the circuit court’s order denying his motion

filed pursuant to Florida Rule of Criminal Procedure 3.851 and petitions this Court
for a writ of habeas corpus. We have jurisdiction. See art. V, § 3(b)(1), (9), Fla.

Const.

      Alston seeks relief pursuant to the United States Supreme Court’s decision

in Hurst v. Florida, 136 S. Ct. 616 (2016), and our decision on remand in Hurst v.

State (Hurst), 202 So. 3d 40 (Fla. 2016), cert. denied, 137 S. Ct. 2161 (2017). This

Court stayed Alston’s appeal and consideration of his habeas petition pending the

disposition of Hitchcock v. State, 226 So. 3d 216 (Fla. 2017), cert. denied, No. 17-

6180, 138 S. Ct. 513 (2017). After this Court decided Hitchcock, Alston

responded to this Court’s order to show cause arguing why Hitchcock should not

be dispositive in both cases.

      After reviewing Alston’s response to the order to show cause, as well as the

State’s arguments in reply, we conclude that Alston is not entitled to relief. Alston

was sentenced to death following a jury’s recommendation for death by a vote of

nine to three, and his sentence of death became final in 1999. Alston v. State, 723
So. 2d 148, 153 (Fla. 1998). Thus, Hurst does not apply retroactively to Alston’s

sentence of death. See Hitchcock, 226 So. 3d at 217. Accordingly, we affirm the

denial of Alston’s motion and deny his petition for a writ of habeas corpus.

      The Court having carefully considered all arguments raised by Alston, we

caution that any rehearing motion containing reargument will be stricken. It is so

ordered.


                                        -2-
LABARGA, C.J., and QUINCE, POLSTON, and LAWSON, JJ., concur.
PARIENTE, J., concurs in result with an opinion.
LEWIS and CANADY, JJ., concur in result.


PARIENTE, J., concurring in result.

      I concur in result because I recognize that this Court’s opinion in Hitchcock

v. State, 226 So. 3d 216 (Fla. 2017), cert. denied, 138 S. Ct. 513 (2017), is now

final. However, I continue to adhere to the views expressed in my dissenting

opinion in Hitchcock.

An Appeal from the Circuit Court in and for Duval County,
     Russell Healey, Judge - Case No. 161995CF005326AXXXMA
And an Original Proceeding – Habeas Corpus

Robert A. Norgard of Norgard, Norgard, & Chastang, Bartow, Florida, and Billy
H. Nolas, Chief, Capital Habeas Unit, Northern District of Florida, Tallahassee,
Florida,

      for Appellant/Petitioner

Pamela Jo Bondi, Attorney General, and Jennifer L. Keegan, Assistant Attorney
General, Tallahassee, Florida,

      for Appellee/Respondent




                                        -3-